Citation Nr: 1453827	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death for the purposes of Dependency and Indemnity Compensation (DIC) benefits, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army and the recognized Philippine guerilla forces from May 1945 to June 1946.  The Veteran died on October [redacted], 1999; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA), Regional Office (RO).  After her husband passed, the appellant moved to California and still resides in the Northern California - Bay Area.  

In September 2014, the appellant proffered testimony before the undersigned Veterans Law Judge at the Oakland, California, Regional Office.  A transcript of the hearing was produced and has been included in the claims folder for review.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a result of the Board's reopening of the appellant's claim, the issue addressed in the REMAND portion of the decision below is REMANDED to the Oakland RO for further development.  


FINDINGS OF FACT

1.  In January 2003, the Board denied the appellant's claim for DIC benefits on the basis of service connection for the cause of death.  The appellant did not request reconsideration; thus, the January 2003 Board Decision is final.

2.  The evidence received since the Board's Decision of January 2003 with respect to the appellant's claim for entitlement to DIC benefits is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  A January 2003 Board Decision that denied the appellant's claim for DIC benefits is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence has been received, and the claim for entitlement to DIC benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision issued January 17, 2003, the Board denied the appellant's claim for entitlement to DIC benefits.  Board decisions are final when issued, unless the Board's Chairman orders reconsideration.  38 C.F.R. § 20.1100(a).

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that when the claim was previously before the Board, the Board found that the evidence did not show that the Veteran's death was due to or caused by or the result of a disability that was related to or caused by service.  The decision was based on the evidence of record at that time which included a doctor's statement and medical records that detailed the Veteran's various medical conditions and disorders.  Also of record were statements provided by the appellant and the Veteran's miscellaneous medical records.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Evidence added to the records since the Board's 2003 decision includes testimony by the appellant before the Board along with statements provided by a medical doctor that hypotheses that the Veteran's death was due to a service-connected disorder; and medical statements reporting the presence of cellulitis and osteomyelitis that were related to in-service gunshot wounds. Here, the medical opinions, bolstered by the statements provided by the appellant, related to a previously unestablished element of the claim--a nexus to service.  It raises a reasonable possibility of substantiating the claim.  The evidence is new and material and the claim is reopened.


ORDER

 New and material evidence having been received; the claim for entitlement to service connection for the cause of the Veteran's death for the purposes of Dependency and Indemnity Compensation (DIC) benefits is reopened and to that extent granted.


REMAND

The finding of new and material evidence to reopen the appellant's claim for DIC benefits entitles the appellant to a new medical opinion.  Shade.  The appellant has submitted statements from Doctor Posadas, who completed the original death certificate and reported treatment of the Veteran prior to death.  Dr. Posadas opined that a circulatory problem and infection in the right leg may have given rise to a fatal pulmonary embolism.  The Veteran was service connected for residuals of a gunshot wound of the right leg.  

Accordingly, the case is REMANDED for the following action: 

1.  Arrange for the Veteran's records to be reviewed by a medical doctor.  The reviewing doctor should state that he/she reviewed the records prior to the publication of his/her opinion.  

The reviewer should opine whether the Veteran as likely as not had sepsis or an infection in the right leg?

If it was as likely as not that he had sepsis or an infection in the right leg, was this as likely as not a residual of the service connected right leg gunshot wound?

If not a residual was the sepsis or infection as likely as not caused or aggravated by the right leg gunshot wound and its residuals?

If the sepsis or infection was a residual of the gunshot wound or caused or aggravated by the gunshot wound, did it at least as likely as not give rise to a pulmonary embolism?

Is it otherwise at least as likely as not that a service-connected disability or disabilities (including gunshot wounds to the chest and leg) caused or cause the Veteran's death?

It is at least as likely as not that a service connected disease or disability hastened the Veteran's death?

The examiner should provide reasons for these opinions.  The doctor should discuss the appellant's contentions along with the opinions provided by Doctors S. V. Posadas, Jr., F. V. Mamaril, and A. C. J. Macaranas, A.L. Villanueva, and C. Arenas. 

If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014) and Stegall v. West, 11 Vet. App. 268 (1998).

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


